DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was received from the applicant on May 17, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey (US 5,701,837).
Harvey discloses the same impact absorbing device as claimed, as shown in Figures 1-11, which is comprised of a waterproof outer sleeve or member, defined as Part #26, which can be made from closed-cell foam, as described in lines 48-52 of column 1, or rubber, as described in lines 18-25 of column 4, and is preferably composed of PVC resin, as described in lines 30-36 of column 5, in order to cushion and absorb impact shocks, and a core assembly that is disposed within said outer sleeve or member, defined as Part #38, where said core assembly includes a plurality of batten members that are in the form of elongated wire members which are readily flexible and deformable, and can be bent into various configurations, as described in lines 1-16 of column 5, while being encased in said outer sleeve or member, as shown in Figures 2-4.  Said outer sleeve or member further includes an aperture or grommet, defined as Part #40, as shown in Figures 2 and 4, and a rope or strap, defined as Part #42, that is configured to pass through said aperture or grommet in order to secure said device to a cleat, defined as Part #22, as shown in Figure 5.
Harvey further discloses a manufacturing process, as described in lines 30-47 of column 5, in which said outer sleeve or member is manufactured as separate lower and upper layers, where said batten members are enclosed between said lower and upper layers before said outer sleeve or member is baked in an oven to melt said lower and upper layers together, which seals said batten members within said outer sleeve or member.  This process forms a bumper, defined as Part #10, as shown in Figures 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey.
Harvey, as set forth above, discloses all of the features claimed except for the use of an outer sleeve or member that is made from PVC-coated polyethylene or chlorosulfonated polyethylene synthetic rubber.
The use of an outer sleeve or member that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an outer sleeve or member that is made from a specific material in combination with the impact absorbing device as disclosed by Harvey for the purpose of providing an impact absorbing device with an outer sleeve or member that is both stronger and more impact resistant.
Claims 4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of McCulley (US 3,225,731).
Harvey, as set forth above, discloses all of the features claimed except for the use of a bendable structural element in the form of an expanded metal sheet.
McCulley discloses a boat fender, as shown in Figures 1-3, which is comprised of a bumper element, defined as Part #12, that is made from a synthetic rubber material with walls, defined as Parts #17 and 18, that are imperforate and thus waterproof and air-tight, and a metal plate or sheet, defined as Part #23, that is disposed within said bumper element, as shown in Figure 2, and is made from aluminum.
The use of an outer sleeve or member having a specific weight range would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required size and the desired strength of said outer sleeve or member.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an expanded metal plate or sheet as a core assembly for an impact absorbing bumper device, as disclosed by McCulley, in combination with the impact absorbing device as disclosed by Harvey for the purpose of providing an impact absorbing device with a core assembly including an expanded metal sheet instead of wires for added strength and durability.

Allowable Subject Matter
Claims 17-20 are allowed.

Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive.
The applicant argues that Harvey (US 5,710,837) does not specifically disclose an impact absorbing device with an outer sleeve made of foam.
In response to the applicant’s first argument, Harvey discloses an outer sleeve or member (26) that can be made from closed-cell foam, or rubber, and is preferably made from PVC resin.  Harvey clearly teaches in the Background of the Invention that the use of closed-cell foam for making boat fenders or bumpers is well known in the art.  As a result, Harvey does in fact disclose an impact absorbing device with an outer sleeve that can be made from closed-cell foam, rubber, or PVC resin.  Therefore, for the reasons given above, the rejection of claims 1-3 and 5-8 is deemed proper and is not withdrawn.
The applicant also argues that McCulley (US 3,225,731) does not disclose the use of an expanded metal sheet.
In response to the applicant’s second argument, McCulley discloses a boat fender with a structural element in the form of a metal plate or sheet (23).  Any metal plate when heated is “expanded”, so the broadest definition of the term “expanded” is “made larger”.  Since the applicant has not specifically claimed a metal structural element in the form of lattice, the term “expanded” is not limited to the definition of “a lattice”.  As a result, McCulley does in fact disclose a boat fender which includes a metal plate or sheet which can be expanded by being heated.  Therefore, for the reasons given above, the rejection of claims 4 and 9-16 is deemed proper and is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 26, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617